Title: Thomas Jefferson to Thomas W. Maury, 3 February 1816
From: Jefferson, Thomas
To: Maury, Thomas Walker


          
            Dear Sir
            Monticello Feb. 3. 16.
          
          Your favor of the 24th Ult. was a week on it’s way to me, and this is our first subsequent mail day. mr Cabell had written to me also on the want of the deeds in Capt Miller’s case, and as the bill was in that house, I inclosed them immediately to him. I forgot however to desire that they might be returned when done with, and must therefore ask this friendly attention of you.
          You ask me for observations on the memorandum you transcribe, relating to a map of the states, a mineralogical survey and statistical tables. the feild is very broad, and new to me. I have never turned my mind to this combination of objects, nor am I at all prepared to give an opinion on it. on what principles the association of objects may go that far and not farther, whether we could find a character who would undertake the mineralogical survey, and who is qualified for it, whether there would be room for it’s designations on a well filled geographical map, and also for the statistical details, I cannot say. the best mineralogical charts I have seen have had nothing geographical but the watercourses, ranges of hills, and most remarkable places, and have been colored so as to present to the eye at once the mineralogical ranges.for the articles of a statistical table I think the last Census of Congress presented what was proper, as far as it went, but did not go far enough. it required detailed accounts of our manufactures, and an enumeration of our people, according to ages, sexes & colors. but to this should be added an enumeration according to their occupations. we should know what proportion of our people are employed in agriculture what proportion are carpenters, smiths, shoemakers, Taylors, bricklayers, merchants, seamen Etc. no question is more curious than that of the distribution of society into occupations, & none more wanting. I have never heard of such tables being effected but in the instance of Spain, where it was first done under the administration, I believe, of Count d’Aranda, and a second time under the count de Florida Blanca. and these have been considered as the most curious & valuable tables in the world. the combination of callings with us would occasion some difficulty, many of our tradesmen being, for instance agricolists also. but they might be classed under their principal occupation.On the geographical branch I have reflected occasionally. I suppose a person would be employed in every county to put together the private surveys, either taken from the Surveyor’s books or borrowed from the proprietors, to connect them by supplementary surveys, and to survey the public roads, noting towns, habitations & remarkable places, by which means a special delineation of watercourses, roads Etc will be obtained. but it will be further indispensable to obtain the Latitudes and Longitudes of principal points in every county, in order to correct the errors of the topographical surveys, to bring them together, and to assign to each county it’s exact space on the map. these observations of Latitude and Longitude might be taken for the whole state, by a single person well qualified, in the course of a couple of years. I could offer some ideas on that subject to abridge and facilitate the subject, and as to the instruments to be used; but such details are probably not within the scope of your enquiries. they would be in time if communicated to those who will have the direction of the work. I am sorry I am so little prepared to offer any thing more satisfactory to your enquiries than these extempore hints. but I have no doubt that what is best will occur to those gentlemen of the legislature who have had the subject under their contemplation, and who, impressed with it’s importance, are exerting themselves to procure it’s execution. Accept the assurance of my great esteem & respect.
          Th: Jefferson
        